Russell, C. J.
The Supreme Court will not undertake to review the constitutionality of an aet of the General Assembly, raised for the first time in the bill of exceptions. In the instant ease the judgment of the municipal court of Macon was sought to be reviewed by petition for certiorari presented to the judge of the superior court, which the latter declined to sanction. In the petition for certiorari the constitutionality of the act of 1925 (Acts 1925, p. 463) regulating the practice as to ap*638peals in that court was not questioned or attacked. Consequently the unconstitutionality of said act now sought to be assailed in this court was not before the judge of the superior court for consideration or adjudication. Judgment affirmed.
*637Appeal and Error, 3 C. J. p. 710, n. 73.
Certiorari, 11 C. J. p. 149, n. 12; p. 218, n. 81; p. 219, n. 84.
Courts, 15 C. J. p. 1039, n. 52.
Evidence, 22 C. J. p. 148, n. 67.
*638No. 5267.
June 20, 1927.
On rehearing, September 13, 1927.
E. F. Qoodrum, for plaintiff in error.
J. D. Hughes and H. W. McCoy, contra.

All the Justices concur. ,